NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
JOHN ROBERT ADAIR, DILJEET SINGH ATHWAL,
AND JOHN SPENCER EMTAGE,
Appellants,
V.
PAUL J. CARTER AND LEONARD G. PRESTA,
Cr0ss Appellan.ts.
2011-1212, -1213 `
(Interference No. 105,744)
Appeal from the United StateS ‘Patent & Trademark
Office, Board of Patent Appea1s and Interferences.
ORDER
Upon consideration of the cross-appellants unopposed
motion for an extension of ti1ne, until Ju]y 27, 2011, to file
their opening brief
IT ls ORDERED THAT;
The motion is granted

norms v. cARTER 2
FoR THE CoURT
 2 1  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Doreen Yatko Truji1lo, Esq. _
O1iVer R. Ashe, Jr., Esq. F"-Eo
U.S. COURT 0F APPEALS FOR
S24 THE FEDERAL ClRCUlT
JUN 2 7 2011
.|ANHORB~ALY
` CLEH£